UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09174 Aegis Value Fund, Inc. (Exact name of registrant as specified in charter) 6862 Elm Street, Suite 830, McLean, VA 22101 (Address of principal executive offices) (Zip code) Aegis Financial Corp 6862 Elm Street, Suite 830, McLean, VA 22101 (Name and address of agent for service) (703) 528-7788 Registrant's telephone number, including area code Date of fiscal year end:August 31 Date of reporting period:November 30, 2012 Item 1. Schedule of Investments. Aegis Value Fund Schedule of Portfolio Investments November 30, 2012 Shares Value Common Stocks - 97.8% Consumer Discretionary - 17.8% Auto Components - 1.4% Superior Industries International, Inc. Distributors - 1.8% Core-Mark Holding Co., Inc. Hotels, Restaurants & Leisure - 2.8% Bowl America, Inc. Class A Century Casinos, Inc. (1) Frisch's Restaurants, Inc. Luby's, Inc. (1) Household Durables - 5.8% American Greetings Corp Class A Bassett Furniture Industries, Inc. Retail Holdings N.V. (1) (2) Media - 0.1% Ballantyne Strong Inc. (1) Multiline Retail - 1.5% ALCO Stores Inc (1) Textiles, Apparel & Luxury Goods - 4.4% Delta Apparel, Inc. (1) Tandy Brands Accessories, Inc (1) Unifi, Inc. (1) Total Consumer Discretionary Consumer Staples - 7.5% Food & Staples Retailing - 1.0% Nash Finch Co Food Products - 0.3% Thorntons PLC (2) Tobacco - 6.2% Alliance One International, Inc. (1) Total Consumer Staples Energy - 22.1% Energy Equipment & Services - 7.5% Leader Energy Services Ltd. (1) Patterson-UTI Energy, Inc. TETRA Technologies, Inc. (1) Cal Dive International, Inc (1) Oil, Gas & Consumable Fuels - 14.6% Endeavour International Corp. (1) EPL Oil & Gas, Inc. (1) Magnum Hunter Resources, Corp. (1) Questerre Energy Corp. Class A (1) Tesoro Corp. Western Refining, Inc. Total Energy Financials - 17.5% Capital Markets - 1.5% BKF Capital Group, Inc. (1) SWS Group, Inc. (1) Commercial Banks - 0.0% Citizens Bancshares Corp. Diversified Financial Services - 2.5% California First National Bancorp. Insurance - 10.7% American Safety Insurance Holdings Ltd. (1)(2) Aspen Insurance Holdings Ltd. (2) White Mountains Insurance Group Ltd(2) Real Estate Investment Trusts (REITs) - 2.7% BRT Realty Trust (1) CommonWealth REIT KEYreit (2) Vestin Realty Mortgage I, Inc. (1) Thrifts & Mortgage Finance - 0.1% First Federal of Northern Michigan Bancorp, Inc. (1) Total Financials Industrials - 15.0% Aerospace & Defense - 2.4% The Allied Defense Group, Inc. (1)(5) Sparton Corp. (1) Sypris Solutions, Inc. Airlines - 2.9% Dart Group PLC (2) Republic Airways Holdings, Inc. (1) Commercial Services & Supplies - 0.4% Versar, Inc. (1) Construction & Engineering - 0.3% Integrated Electrical Services, Inc. (1) Machinery - 4.4% Hardinge, Inc. Tecumseh Products Co. Class A (1)(4) Tecumseh Products Co. Class B (1)(4) Marine - 0.5% Baltic Trading Ltd. (2) Globus Maritime Ltd. (2) Ultrapetrol (Bahamas) Ltd. (1)(2) Trading Companies & Distributors - 4.1% Aircastle Ltd. (2) Huttig Building Products, Inc. (1) Total Industrials Information Technology - 7.5% Electronic Equipment, Instruments & Components - 3.7% Frequency Electronics, Inc. (1) Ingram Micro, Inc. Class A (1) Sanmina Corp. (1) IT Services - 1.4% StarTek, Inc. (1) Total Information Technology Materials - 9.6% Chemicals - 4.2% American Pacific Corp. (1)(4) Metals & Mining - 3.2% Amerigo Resources Ltd. (2) Horsehead Holding Corp. (1) Mercator Minerals Ltd (1)(2) Olympic Steel, Inc. Paper & Forest Products - 2.2% Resolute Forest Products (1) Total Materials Utilities - 0.8% Independent Power Producers & Energy Traders - 0.8% Maxim Power Corp. (1) Total Utilities Total Common Stocks (Cost $130,705,354) Preferred Stocks - 0.0% Energy - 0.0% Oil, Gas & Consumable Fuels - 0.0% ATP Oil & Gas Corp. (3) Total Preferred Stocks (Cost $1,094,550) Warrants - 1.3% Energy - 0.0% Oil, Gas & Consumable Fuels - 0.0% Magnum Hunter Resources, Corp., Exercise Price: $10.50, 08/29/2013 (1) Total Energy Financials - 1.3% Insurance - 1.3% American International Group, Inc., Exercise Price: $45.00, 01/19/2021 (1) Total Financials Total Warrants (Cost $839,944) Total Investments - 99.1% (Cost $139,097,196) Other Assets in Excess ofLiabiliies - 0.9% Net Assets - 100.0% $ Percentages are stated as a percent of net assets. Non-income producing securities. Foreign security denominated in U.S. Dollars. 144A − Represents a security sold under Rule 144A which is exempt from registration and may be resold to qualified institutional buyers under provisions of Rule 144A under the Securities Act of 1933, as amended. Affiliated Company − The fund is owner of more than 5% of the outstanding voting securities. Company is in liquidation and security is being fair valued according to policies and procedures. Portfolio Characteristics November 30, 2012 Industry Breakdown % of the Fund’s Net Assets Common Stock 97.8% Aerospace & Defense 2.4% Airlines 2.9% Auto Components 1.4% Capital Markets 1.5% Chemicals 4.2% Commercial Banks 0.0% Commercial Services & Supplies 0.4% Construction & Engineering 0.3% Distributors 1.8% Diversified Financial Services 2.5% Electronic Equipment, Instruments & Components 6.1% Energy Equipment & Services 7.5% Food & Staples Retailing 1.0% Food Products 0.3% Hotels, Restaurants & Leisure 2.8% Household Durables 5.8% Independent Power Producers & Energy Traders 0.8% Insurance 10.7% IT Services 1.4% Machinery 4.4% Marine 0.5% Media 0.1% Metals & Mining 3.2% Multiline Retail 1.5% Oil, Gas & Consumable Fuels 14.6% Paper & Forest Products 2.2% Real Estate Investment Trusts 2.7% Textiles, Apparel & Luxury Goods 4.4% Thrifts & Mortgage Finance 0.1% Tobacco 6.2% Trading Companies & Distributors 4.1% Preferred Stock 0.0% Oil, Gas & Consumable Fuels 0.0% Warrants* 1.3% Oil, Gas & Consumable Fuels 0.0% Insurance 1.3% Liabilities Less Other Assets 0.9% Total Net Assets 100.0% Investments in Affiliated Companies An affiliated company is a company in which the Fund has ownership of at least 5% of the voting securities. Companies which are affiliates of the Fund at year-end are noted in the Fund’s schedule of portfolio investments. Transactions during the semiannual Value Beginning of Period Purchases Sale Proceeds Realized Gain/Loss Dividends Credited to Income Value End of Period ALCO Stores Inc $ $
